PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/148,399
Filing Date: 1
Appellant(s): Suvajac et al.



__________________
Joshua R. Javitz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 7, 2022.


Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated August 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The rejections made in the Office Action dated August 4, 2021 have also been included at the end of this Examiner’s Answer for clarity.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejections of claims 1–7, 9–17, and 20–24 under 35 U.S.C. 103 have been withdrawn.
Response to Argument
Claim Rejections Under 35 U.S.C. § 101
First, Applicant argues that the claims do not recite an abstract idea because they do not recite any mental processes or methods of organizing human activity.  Applicant explains that the claims do not recite any mental processes because interpreting the independent claims without accounting for hardware limitations would be inconsistent with Applicant’s specification.  Applicant further explains that a manual or mental interpretation of the claims ignores the specific elements of the claims.  Merely reciting additional technological elements, however, does not necessarily automatically remove claims from the category of mental processes.  The independent claims still recite obtaining various counterparty data and then establishing a consistency between this data and a trigger, which are observations and evaluations that could be performed by the human mind.  The use of various generic computer technology to do so is an implementation of this abstract idea through additional elements, and is therefore addressed in the next steps of the analysis.  Furthermore, Applicant has not explained why the claims do not at least recite the abstract idea of methods of organizing human activity.  Even if the claims did not recite the abstract idea of mental processes, the claims still also recite the abstract idea of methods of organizing human activity, as explained further in the rejection under 35 U.S.C. 101.  Thus, claims 1–7, 9–17, and 20–24 do recite an abstract idea.
Next, Applicant argues that the claimed invention is integrated into a practical application because it recites an improvement to monitoring systems.  Applicant explains that the claims “parameterize a risk profile for that customer based not only on a dynamically predicted value of a metric indicative of that risk, but also on a temporal evolution of that predicted metric value across one or more prior temporal intervals, and further, can dynamically trigger a performance of certain operations based on a detected consistency between the parameterized risk profile and at least one triggering criterion associated with the financial institution or the provisioned financial services” (Specification ¶ 55).  Applicant therefore argues that the claims improve the speed and efficiency at which a monitoring system monitors and acts upon risk, and the claims improve the ability for customers to perceive and interact with monitoring system digital interfaces that have limited display functionalities.  These improvements provided by the claimed invention, however, are improvements to the economic practice of mitigating risk.  The technology claimed is only being used to implement the risk mitigation of financial interactions, making it more efficient and effective, as Applicant explains.  The claims improve the speed and efficiency of monitoring and acting upon risk by merely using the various generic technology recited, rather than improving this technology itself in any way.  Furthermore, although the claims recite a specific graphical representation and visual characteristic for users to view, they are not reciting an improvement to the digital interface technology itself.  The claims merely specify that the visual characteristic and graphical representation correspond to a metric value, notification parameters, and interface data, rather than reciting any improvement to the technology of the digital interface itself.  Figure 5 in the Specification Drawings, for example, shows an interface displaying data in various formats, but does not indicate that the user interface itself is changed or improved in any way.  Merely changing the type of data that is displayed for a user is not an improvement to the user interface itself, but instead still merely uses the technology to implement the abstract idea.  Thus, claims 1–7, 9–17, and 20–24 do not include additional elements sufficient to integrate the claimed invention into a practical application.
Finally, Applicant explains that the claims recite significantly more than the judicial exception because they recite a specific technological improvement to monitoring systems that extends beyond any well-understood, routine, or conventional activities.  Applicant explains that the claims improve an ability of a user to perceive levels of potential or monitored risk and interact with monitoring systems through a digital interface, when using network devices with limited display functionalities.  Applicant further explains that the claims have been distinguished from the prior art references cited and therefore recite an inventive concept under 35 U.S.C. 101.  The claims, however, can be distinguished from prior art references cited but still not recite a technological improvement if they are directed to improving the abstract idea itself.  As explained above under Step 2A Prong 2, the claims here merely improve the types of data displayed rather than reciting any improvement to the digital interface technology itself.  The digital interface technology is then merely being used to implement the abstract idea by displaying this data.  And, merely applying an abstract idea to a computer cannot provide an inventive concept.  See MPEP 2106.05(f).  Thus, claims 1–7, 9–17, and 20–24 do not include additional elements sufficient to amount to significantly more than the judicial exception.
Applicant argues that the dependent claims are allowable based on their dependency on independent claims 1, 12, and 20.  Thus, for the same reasons discussed above, claims 2–7, 9–11, 13–17, and 21–24 also recite an abstract idea without significantly more.
Claim Rejections under 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–7, 9–17, and 20–24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–7, 9–11 and 20–23 are directed to a machine (“An apparatus” and “A tangible, non-transitory computer-readable medium”), and claims 12–17 are directed to a process (“A computer-implemented method”).  Thus, claims 1–7, 9–17, and 20–24 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–7, 9–17, and 20–24, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
obtain information associated with a first counterparty to an expected exchange of data, the expected data exchange being characterized by at least one parameter value and involving a second counterparty; 
based the obtained information, determine a value of a metric characterizing a probability that the first counterparty performs the expected data exchange in accordance with the at least one parameter value during a future temporal interval; 
establish a consistency between a triggering criterion associated with the data exchange and (i) the metric value, (ii) a change in the metric value during a prior temporal interval, and (iii) an exposure value that characterizes an exposure of the second counterparty to the first counterparty during the prior temporal interval; 
in response to the established consistency, load . . . notification parameters associated with the triggering criterion, and modify the at least one parameter value associated with the expected data exchange; and
generate notification data in accordance with the notification parameters and transmit . . . a first signal that includes the notification data . . . the notification data comprising the metric value and interface data that associates . . . the metric value with a corresponding visual characteristic, and the first signal comprising additional information . . . to obtain the metric value and interface data from the notification data, generate the . . . representation based on the interface data and the metric value, and present the . . . representation of the metric value . . . in accordance with the visual characteristic, the visual characteristic reflecting the metric value and being consistent with the portion of the notification parameters.
The claims, therefore, recite determining a likelihood of a party performing, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  This is an abstract idea because, but for the generic machinery in the claims, the process is an interaction and analysis of information that could be performed between humans alone.  The claims also recite obtaining and comparing party data, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“apparatus”, “communications unit”, “storage unit”, “processor”, “device”, “application program”, “digital interface”, “graphical representation”, “machine learning”, “artificial intelligence”, “computer-implemented”, and “tangible, non-transitory computer-readable medium”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive, compare, and transmit party information.  This is evidenced by specification paragraphs 22, 163, 166, and 167, which disclose a plurality of generic computer technology that can be utilized to implement Applicant’s invention.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Again, specification paragraphs 22, 163, 166, and 167 evidence the generic computer technology that can be utilized to implement Applicant’s invention.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claims 1–7, 9–17, and 20–23 are not patent eligible.
Independent claims 12 and 20 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the features of claim 1 are implemented by a method in claim 12 and by computer program instructions in claim 20.  Thus, because the same analysis should be used for all categories of claims, claims 12 and 20 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–11, 13–17, and 21–24 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2–4 and 13–15, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the metric value recited in claims 1 and 12 by further specifying how it is determined—“based on the component metric values”, “based on the first, second, and third component metric values”, and “based on . . . a trained statistical . . . machine learning . . . [or] artificial intelligence process”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Claims 4 and 15 do introduce more specific technology, machine learning and artificial intelligence processes, but again, these are merely being used as generic tools to implement the abstract idea above.  The processes only provide an alternative means for deriving the relevant party data, rather than creating any type of improvement to the technology itself.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 5 and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the exposure value recited in claims 1 and 12 by further specifying how it is determined—“based on at least a portion of the interaction data”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 6, 7, 16, and 17, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite obtaining additional triggering data, establishing a consistency between the data, and generating additional notification data as a result.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, analysis, and a response, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering, analysis, and a response to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claim 9, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites displaying information as a notification.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the judicial exception because the courts have found data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claims 10, 11, 21, and 22, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the presentation recited in claims 1 and 12 by further specifying how the information is presented—“to a second device”, “includes a color associated with the metric value”, “a glyph”, “reflects the probability that the first counterparty performs”, and “based on the interface data [associating the graphical representation and the visual characteristic with the metric value]”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 23, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites storing a modified parameter value.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claim 24, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites obtaining candidate triggering criteria and establishing one for the data exchange as a result.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and analysis, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and analysis to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
Conferees:
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696    

/Vincent Millin/
Appeal Conference Specialist
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.